DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Para. 0084 states “In an embodiment, the learning scan is performed with the transmitter PAs deactivated (e.g., the PAs 678 in the sensor system depicted in Fig. 6 turned off or otherwise bypassed).” However, element 678 does not exist in Fig. 6. Perhaps Fig. 6 was confused for Fig. 7 element 778.
Claim Objections
Claims 11 and 26 objected to because of the following informalities:  Claims 11 and 26 states “known resonant resonant wavelengths”. Perhaps “known resonant wavelengths” was meant.  Appropriate correction is required.
Claim 26 objected to because of the following informalities: Claim 26 depends on claim 59 (“26. The stepped frequency radar system of claim 59,”). Perhaps “The stepped frequency radar system of claim 16,” was meant.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“components for” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-19 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Reznack et al. (US PAT. 9915727) in view of Bonthron et al. (US 20080100510). 

Regarding claim 1, Reznack et al. teaches A stepped frequency radar system (Reznack et al. column 3 lines 65-66 “The GPR device 104 may be referred to as an SFCW radar”; SFCW stands for Stepped Frequency Continuous Wave.), the system comprising: components for: 
performing stepped frequency scanning across a frequency range using frequency steps of a step size (Reznack et al. column 3 lines 19-23 “Implementations of the present disclosure may maintain the desired frame rate and capture previously omitted spectral details by varying parameters of the set of signals (e.g., number of signals, step size, frequency band, etc.) transmitted during a frame.”), the 
stepped frequency scanning performed using
at least one transmit antenna (Reznack et al. column 4 line 30 “transmit antenna 150”) and a 
(Reznack et al. column 4 lines 45-50 “The receive antenna 155 is connected to a radar receiver 165 and receives the reflected RF signals from the target. For simplicity, the receive antenna 155 is discussed in terms of the implementation including a single antenna. Nevertheless, the receive antenna 155 may represent two or more antennas”); 
changing at least one of the step size and the frequency range (Reznack et al. column 3 lines 19-23 “Implementations of the present disclosure may maintain the desired frame rate and capture previously omitted spectral details by varying parameters of the set of signals (e.g., number of signals, step size, frequency band, etc.) transmitted during a frame.”); and 
performing stepped frequency scanning using the at least one transmit antenna (Reznack et al. column 4 line 30 “transmit antenna 150”) and the (Reznack et al. column 4 lines 45-50 “The receive antenna 155 is connected to a radar receiver 165 and receives the reflected RF signals from the target. For simplicity, the receive antenna 155 is discussed in terms of the implementation including a single antenna. Nevertheless, the receive antenna 155 may represent two or more antennas”) and 
using the changed at least one of the step size and the frequency range (Reznack et al. column 3 lines 19-23 “Implementations of the present disclosure may maintain the desired frame rate and capture previously omitted spectral details by varying parameters of the set of signals (e.g., number of signals, step size, frequency band, etc.) transmitted during a frame.”).
Reznack et al. does not explicitly teach two-dimensional array of receive antennas.
However, in a related field of endeavor, Bonthron et al. teaches two-dimensional array of receive antennas (Bonthron et al. 0018 “FIG. 2D is a diagram illustrating a two-dimensional thinned-array transmit and receive antenna arrangement according to aspects of the present invention.”).


Regarding claim 2, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 1.
Reznack et al. further teaches wherein the at least one of the step size and the frequency range is changed in accordance with a digital frequency control signal (Reznack et al. column 4 lines 60-65 “In addition, the processing system 165 cooperates with the transmitter 160 to control parameters of the RF signals transmitted during a radar frame. For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables such as, for example, environment (e.g., soil type), target depth, target type, etc. Signal parameters for a radar frame can include, for example, the number of signals (N) transmitted during the frame, a beginning frequency for the frame (e.g., 0.4 GHz), and ending frequency for the frame (e.g., 8.0 GHz), and a frequency step size between transmitted RF signals in the frame (e.g., 55 MHz), as well as arbitrary placement of each individual frequency.”).

Regarding claim 3, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 1. 
Reznack et al. further teaches wherein the step size is changed from a first step size to a second step size (Reznack et al. column 7 lines 25-35 “Although the frames 202 have been described as having constant step sizes between signal frequencies, in some implementations frequency steps between signals in a frame may vary. For example, in some implementations the set size between , wherein the 
second step size is smaller than the first step size (Reznack et al. fig. 2B; column 7 lines 41-47 “Band 220 represents a search band and includes sixty signals transmitted in the same band as Frame A (e.g., 0.4 GHz to 8.0 GHz), but with a larger step size of 120 MHz. Band 222 represents a target interrogation band and includes eighty signals transmitted in a band ranging from 2.3 GHz to 2.7 GHz with a step size of 5 MHz.” The step size decreasing from 120 MHz to 5Mhz corresponds to a smaller step size.).

Regarding claim 4, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 1.
Reznack et al. further teaches wherein the frequency range is changed from a first frequency range to a second frequency range (Reznack et al. fig. 3 is an example of lookup table; column 9 lines 31-37 “For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”; Bandwidth corresponds to frequency range because a bandwidth is delimited by a lower frequency and an upper frequency and hence a frequency range.), wherein the 
first frequency range and the second frequency range are separated by a third frequency range (Reznack et al. column 6 lines 26-29 “In some examples, the second radar frame can be .

Regarding claim 6, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 1. 
Reznack et al. further teaches wherein the step size is changed from a first step size to a second step size (Reznack et al. Fig. 3 S1-S10 illustrates different step size parameters.; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”)
 in response to feedback information from the stepped frequency scanning (Reznack et al. column 3 lines 58-63 “For example, during a first frame period signals may be transmitted, received, and processed using a first operating mode and, in response to target information obtained during the first frame period, the device may shift to a second operating mode for the subsequent frame period.”; “In response to target information” corresponds to in response to feedback information.).

Regarding claim 7, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 1. 
Reznack et al. further teaches wherein the step size is changed from a first step size to a second step size (Reznack et al. Fig. 3 S1-S10 illustrates different step size parameters. ; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”) according to 
preprogrammed frequency control signals (Reznack et al. column 9 lines 28-38 “FIG. 3 depicts an example lookup table 300 . . . a GPR device includes a lookup table relating predefined frame parameters to various target and environmental characteristic. For example, upon detecting a potential .

Regarding claim 8, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 1. 
Reznack et al. further teaches wherein the frequency range is changed from a first frequency range to a second frequency range in response to feedback information from the stepped frequency scanning (Reznack et al. column 5 lines 54-61 “For example, a metallic target object 108 may respond better to signals 112 in a first band frequencies, while a non-metallic target object 106 may respond better to signals 110 in a second band of frequencies. Therefore, in some implementations, upon detecting a target, the GPR device 104 may determine a material of a potential target, based on characteristics of the reflected signals (e.g., amplitude, phase, frequency response).”; A first and second band of frequencies corresponds to a first and second frequency range because a frequency band is delimited by a lower frequency and an upper frequency and hence a range.).

Regarding claim 9, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 1. 
Reznack et al. further teaches wherein the frequency range is changed from a first frequency range to a second frequency range (fig. 3 is an example of lookup table; column 9 lines 31-37 “For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in  according to 
preprogrammed frequency control signals (Reznack et al. column 9 lines 28-38 “FIG. 3 depicts an example lookup table 300 . . . a GPR device includes a lookup table relating predefined frame parameters to various target and environmental characteristic. For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”; Predefined frame parameters correspond to a preprogrammed frequency control signals.).

Regarding claim 10, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 1.
Reznack et al. further teaches further comprising: evaluating data generated from the stepped frequency scanning across the frequency range (Reznack et al. column 3 lines 65-66 “The GPR device 104 may be referred to as an SFCW radar.”); and wherein the 
at least one of the step size and the frequency range is changed in response to the data evaluation (Reznack et al. column 6 lines 22-29 “In some examples, the second radar frame can immediately follow the first radar frame during which the target object 106 was detected. That is, in some examples, the GPR device 104 can change signal parameters of radar frames in real time. In some examples, the second radar frame can be subsequent in time to the first radar frame, but with one or more additional frames occurring between the first and the second frames.”; column 3 lines 57-63 “For example, during a first frame period signals may be transmitted, received, and processed using a first .

Regarding claim 11, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 1. 
Reznack et al. further teaches wherein evaluating data generated from the stepped frequency scanning across the frequency range comprises 
identifying an increase in magnitude of received RF energy at wavelengths that correspond to 
known resonant resonant wavelengths (Reznack et al. column 9 lines 49-60 “Graph 450 also shows spectral data from target reflections of GPR transmitted signals . . . As illustrated, the more densely sampled data of graph 450 reveals key spectral frequencies (e.g., a discriminating “hump” 452), whereas the “hump” is absent 402 in the more sparsely sampled data of graph 400. Therefore, having the ability to modify signal parameters in real time on a frame-by-frame basis, can improve target detection and classification of GPR systems.”; fig. 4 element 452 is a “hump”. The hump corresponds to an increase in magnitude because an object is detected from the target’s reflections at an identifiable wavelength since the hump is absent in element 402.; column 9 lines 29-31 “GPR device includes a lookup table relating predefined frame parameters to various target and environmental characteristic.”) of a 
Reznack et al does not explicitly teach weapon. 
However, in a related field of endeavor, Bonthron et al. teaches resonant wavelengths of a weapon (Bonthron et al. 0047 “Furthermore, one or a combination of object signature methods can be used to determine the presence or identification of potential threats, weapons or contraband such as, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the antenna system of Reznack et al. with the thinned transmit and thinned receive array antenna system of Bonthron et al. for the advantage of reduction of hardware (Bonthron et al. 0052).

Regarding claim 12, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 1. 
Reznack et al. further teaches wherein the frequency range is in the range of 2 - 6 GHz (Reznack et al. column 3 lines 5-10 “The various frequencies of the electromagnetic signals are separated by a step size (e.g., 55 MHz between each signal, 40 MHz, or some other size), and together the signals cover a bandwidth ranging from, for example, 0.4 GHz to 8.0 GHz or 1 GHz to 4.0 GHz.”; The frequency .4 GHz to 8.0 GHz falls under 2 – 6 GHz).

Regarding claim 13, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 1. 
Reznack et al. further teaches wherein the components are further configured for: 
changing from the second step size to a third step size (Reznack et al. Fig. 3 S1-S10 illustrates different step size parameters; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”), wherein the 
third step size is different from the second step size (Reznack et al. fig. 2C; “S” represents the step size. Fig. 3 is a lookup table with S1-S10 illustrating different step sizes.; column 4 lines 63-65 “For ; and 
performing stepped frequency scanning across the third frequency range 
using frequency steps of a third step size (Reznack et al. fig. 2C; “S” represents the step size. Fig. 3 is a lookup table with S1-S10 illustrating different step sizes.; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”).

Regarding claim 14, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 13, 
Reznack et al. further teaches wherein the third step size is smaller than the second step size (Reznack et al. fig. 2C; “S” represents the step size. Fig. 3 is a lookup table with S1-S10 illustrating different step sizes.; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”).

Regarding claim 15, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 1. 
Reznack et al. further teaches wherein the step size is changed from a first step size to a second step size, wherein the second step size is smaller than the first step size (Reznack et al. fig. 2B; column 7 lines 41-47 “Band 220 represents a search band and includes sixty signals transmitted in the same band as Frame A (e.g., 0.4 GHz to 8.0 GHz), but with a larger step size of 120 MHz. Band 222 represents a target interrogation band and includes eighty signals transmitted in a band ranging from  and wherein 
the frequency range is changed from a first frequency range to a second frequency range (fig. 3 is an example of lookup table; column 9 lines 31-37 “For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”), wherein the first frequency range is wider than the second frequency range.

Regarding claim 16, Reznack et al. in view of Bonthron et al. A stepped frequency radar system system (Reznack et al. column 3 lines 65-66 “The GPR device 104 may be referred to as an SFCW radar”), the system comprising: 
a radio frequency (RF) front-end including at least one transmit antenna (Reznack et al. column 4 line 30 “transmit antenna 150”) and a 
(Reznack et al. fig. 1; Column 4 lines 49-52“the receive antenna 155 may represent two or more antennas. Implementations employing multiple antennas may each have a dedicated receiver or may share the receiver 165.”) the 
RF front-end configured to: 
perform stepped frequency scanning across a frequency range using frequency steps of a step size (Reznack et al. column 3 lines 65-66 “The GPR device 104 may be referred to as an SFCW radar”), the
stepped frequency scanning performed using the at least one transmit antenna (Reznack et al. column 4 line 30 “transmit antenna 150”) and the 
(Reznack et al. fig. 1; Column 4 lines 49-52“the receive antenna 155 may represent two or more antennas. Implementations employing multiple antennas may each have a dedicated receiver or may share the receiver 165.”); 
change at least one of the step size and the frequency range (Reznack et al. Fig. 3 S1-S10 illustrates different step size parameters. BW1-BW10 correspond to changing the frequency range because a frequency band is delimited by a lower frequency and an upper frequency and hence a frequency range.; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”) ; and 
perform stepped frequency scanning using the 
at least one transmit antenna (Reznack et al. column 4 line 30 “transmit antenna 150”) and the two-dimensional array of receive antennas (Reznack et al. fig. 1; Column 4 lines 49-52“the receive antenna 155 may represent two or more antennas. Implementations employing multiple antennas may each have a dedicated receiver or may share the receiver 165.”).
Reznack et al. does not explicitly teach two-dimensional array of receive antennas.
However, in a related field of endeavor, Bonthron et al. teaches two-dimensional array of receive antennas (Bonthron et al. 0018 “FIG. 2D is a diagram illustrating a two-dimensional thinned-array transmit and receive antenna arrangement according to aspects of the present invention.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the antenna system of Reznack et al. with the thinned transmit and thinned receive array antenna system of Bonthron et al. for the advantage of reduction of hardware (Bonthron et al. 0052).

Regarding claim 17, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 16. 
wherein the at least one of the step size and the frequency range is changed (Reznack et al. column 9 lines 28-38 “FIG. 3 depicts an example lookup table 300 . . . a GPR device includes a lookup table relating predefined frame parameters to various target and environmental characteristic. For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”) in accordance with a 
digital frequency control signal (Reznack et al. column 4 lines 40-43 “the processing system 165 cooperates with the transmitter 160 to control parameters of the RF signals transmitted during a radar frame.”; Controlling the parameters frame (N), step size (S), and bandwidth (BW) see above reference within claim 17 corresponds to a digital frequency control because the frequency is being altered.)
received at the RF front-end (Reznack et al. column 5 lines 10-15 “The timing and control module 175 may be connected to the transmitter 160, the receiver 165, the signal processor 170, and the display 118. The timing and control module provides signals, such as a clock signal and control signals, to the other components of the device 104.”; The timing and control module 175 is at the RF front-end because that is where the transmitter and receiver are.).

Regarding claim 18, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 16. 
Reznack et al. further teaches wherein the step size is changed from a first step size to a second step size (Reznack et al. fig. 2C; “S” represents the step size. Fig. 3 is a lookup table with S1-S10 illustrating different step sizes.; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for , wherein the 
second step size is smaller than the first step size (Reznack et al. fig. 2B; column 7 lines 41-47 “Band 220 represents a search band and includes sixty signals transmitted in the same band as Frame A (e.g., 0.4 GHz to 8.0 GHz), but with a larger step size of 120 MHz. Band 222 represents a target interrogation band and includes eighty signals transmitted in a band ranging from 2.3 GHz to 2.7 GHz with a step size of 5 MHz.” The step size decreasing from 120 MHz to 5Mhz corresponds to a smaller step size.).

Regarding claim 19, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 16. 
Reznack et al. further teaches wherein the frequency range is changed from a first frequency range to a second frequency range (fig. 3 is an example of lookup table; column 9 lines 31-37 “For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”), wherein the 
first frequency range and the second frequency range are separated by a third frequency range (Reznack et al. column 6 lines 26-29 “In some examples, the second radar frame can be subsequent in time to the first radar frame, but with one or more additional frames occurring between the first and the second frames.”).

21, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 16. 
Reznack et al. further teaches wherein the step size is changed from a first step size to a second step size in response to feedback information from the stepped frequency scanning (Reznack et al. column 5 lines 54-61 “For example, a metallic target object 108 may respond better to signals 112 in a first band frequencies, while a non-metallic target object 106 may respond better to signals 110 in a second band of frequencies. Therefore, in some implementations, upon detecting a target, the GPR device 104 may determine a material of a potential target, based on characteristics of the reflected signals (e.g., amplitude, phase, frequency response).”; A first and second band of frequencies corresponds to a first and second frequency range because a frequency band is delimited by a lower frequency and an upper frequency and hence a frequency range.).

Regarding claim 22, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 16. 
Reznack et al. further teaches wherein the step size is changed from a first step size to a second step size according to 
preprogrammed frequency control signals (Reznack et al. column 9 lines 28-38 “FIG. 3 depicts an example lookup table 300 . . . a GPR device includes a lookup table relating predefined frame parameters to various target and environmental characteristic. For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”; Fig. 3 S1-S10 illustrates different step size parameters.; column 4 lines 63-65 “For example, as discussed in more detail below, .

Regarding claim 23, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 16. 
Reznack et al. further teaches wherein the frequency range is changed from a first frequency range to a second frequency range (Reznack et al. fig. 3 is an example of lookup table; column 9 lines 31-37 “For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”) in response to 
feedback information from the stepped frequency scanning (Reznack et al. column 5 lines 54-61 “For example, a metallic target object 108 may respond better to signals 112 in a first band frequencies, while a non-metallic target object 106 may respond better to signals 110 in a second band of frequencies. Therefore, in some implementations, upon detecting a target, the GPR device 104 may determine a material of a potential target, based on characteristics of the reflected signals (e.g., amplitude, phase, frequency response).”; A first and second band of frequencies corresponds to a first and second frequency range because a frequency band is delimited by a lower frequency and an upper frequency and hence a frequency range.).

Regarding claim 24, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 16. 
wherein the frequency range is changed from a first frequency range to a second frequency range (Reznack et al. column 5 lines 54-61 “For example, a metallic target object 108 may respond better to signals 112 in a first band frequencies, while a non-metallic target object 106 may respond better to signals 110 in a second band of frequencies. Therefore, in some implementations, upon detecting a target, the GPR device 104 may determine a material of a potential target, based on characteristics of the reflected signals (e.g., amplitude, phase, frequency response).”; A first and second band of frequencies corresponds to a first and second frequency range because a frequency band is delimited by a lower frequency and an upper frequency and hence a range.) according to 
preprogrammed frequency control signals (Reznack et al. column 9 lines 28-38 “FIG. 3 depicts an example lookup table 300 . . . a GPR device includes a lookup table relating predefined frame parameters to various target and environmental characteristic. For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”; Predefined frame parameters correspond to a preprogrammed frequency control signals.).

Regarding claim 25, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 16. 
Reznack et al. further teaches further comprising: evaluating data generated from the stepped frequency scanning across the frequency range; and wherein the at least one of the step size and the frequency range is changed in response to the data evaluation (Reznack et al. column 6 lines 22-29 “In some examples, the second radar frame can immediately follow the first radar frame during which the .

Regarding claim 26, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 59. 
Reznack et al. further teaches wherein evaluating data generated from the stepped frequency scanning across the frequency range comprises identifying an increase in magnitude of received RF energy at wavelengths that correspond to known resonant resonant wavelengths (Reznack et al. column 9 lines 49-60 “Graph 450 also shows spectral data from target reflections of GPR transmitted signals . . . As illustrated, the more densely sampled data of graph 450 reveals key spectral frequencies (e.g., a discriminating “hump” 452), whereas the “hump” is absent 402 in the more sparsely sampled data of graph 400. Therefore, having the ability to modify signal parameters in real time on a frame-by-frame basis, can improve target detection and classification of GPR systems.”; fig. 4 element 452 is a “hump”. The hump corresponds to an increase in magnitude because an object is detected from the target’s reflections at an identifiable wavelength since the hump is absent in element 402.; column 9  of a 
Reznack et al does not explicitly teach weapon. 
However, in a related field of endeavor, Bonthron et al. teaches resonant wavelengths of a weapon (Bonthron et al. 0047 “Furthermore, one or a combination of object signature methods can be used to determine the presence or identification of potential threats, weapons or contraband such as, but not limited to, radial cross-section characteristics, . . . wideband or ultra-wideband frequency resonance characteristics”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the antenna system of Reznack et al. with the thinned transmit and thinned receive array antenna system of Bonthron et al. for the advantage of reduction of hardware (Bonthron et al. 0052).

Regarding claim 27, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 16. 
Reznack et al. further teaches wherein the frequency range is in the range of 2 - 6 GHz (Reznack et al. column 3 lines 5-10 “The various frequencies of the electromagnetic signals are separated by a step size (e.g., 55 MHz between each signal, 40 MHz, or some other size), and together the signals cover a bandwidth ranging from, for example, 0.4 GHz to 8.0 GHz or 1 GHz to 4.0 GHz.”; The frequency .4 GHz to 8.0 GHz falls under 2 – 6 GHz).

Regarding claim 28, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 16. 
Reznack et al. further teaches further comprising: 
changing from the second step size to a third step size, wherein the 
third step size is different from the second step size (Reznack et al. fig. 3 is an example of lookup table where S1-S10 represent different step sizes as different step size parameters.; column 9 lines 31-37 “For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”; column 9 lines 57-60 “Therefore, having the ability to modify signal parameters in real time on a frame-by-frame basis, can improve target detection and classification of GPR systems.”); and 
performing stepped frequency scanning across the third frequency range using frequency steps of a third step size (Reznack et al. fig. 2C; “S” represents the step size. Fig. 3 is a lookup table with S1-S10 illustrating different step sizes.; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”).

Regarding claim 29, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 28, 
Reznack et al. further teaches wherein the third step size is smaller than the second step size (Reznack et al. fig. 2C; “S” represents the step size. Fig. 3 is a lookup table with S1-S10 illustrating different step sizes.; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”; In fig. 2C a plurality of varying step sizes are shown.).

30, Reznack et al. in view of Bonthron et al. teach The stepped frequency radar system of claim 16. 
Reznack et al. further teaches wherein the step size is changed from a first step size to a second step size, wherein the 
second step size is smaller than the first step size (Reznack et al. fig. 2B; column 7 lines 41-47 “Band 220 represents a search band and includes sixty signals transmitted in the same band as Frame A (e.g., 0.4 GHz to 8.0 GHz), but with a larger step size of 120 MHz. Band 222 represents a target interrogation band and includes eighty signals transmitted in a band ranging from 2.3 GHz to 2.7 GHz with a step size of 5 MHz.” The step size decreasing from 120 MHz to 5Mhz corresponds to a smaller step size.) and wherein the 
frequency range is changed from a first frequency range to a second frequency range (fig. 3 is an example of lookup table; column 9 lines 31-37 “For example, upon detecting a potential target, the GPR device can compare characteristics of the target (e.g., estimated depth, target type, target material, target size, or target shape) to entries in the chart in order to determine frame parameters (e.g., number of signals per frame (N), step size (S), and bandwidth (BW)) that are best suited to further analyze the potential target in a target interrogation mode.”), wherein the 
first frequency range is wider than the second frequency range (Reznack et al. fig. 2C; “BW” represents the bandwidth which corresponds to the frequency range. Fig. 3 is a lookup table with BW1-BW10 illustrating different bandwidths.; column 4 lines 63-65 “For example, as discussed in more detail below, the processing system 165 can adjust frame parameters on a frame-by-frame basis to account for variables”; In fig. 2C a plurality of varying bandwidths are shown. Bandwidth corresponds to frequency range because a bandwidth is delimited by a lower frequency and an upper frequency and hence a frequency range.).

s 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reznack et al. (US PAT. 9915727) in view of Bonthron et al. (US 20080100510) and in further view of Wehner (US PAT. 4851848). 
Regarding claim 5, Reznack et al. in view of Bonthron et al. The stepped frequency radar system of claim 4. 
Reznack et al. further teaches wherein the third frequency range is learned by scanning the first, second, and third frequency ranges (Reznack et al. fig. 2C; column 3 lines 36-45 “Features may improve overall performance of GPR systems and metal detectors by increasing the probability of detection (Pd) and minimizing the false alarm rate (FAR). Features may provide improved support for target/clutter spectral discrimination algorithms and magnitude based detection algorithms together. Features may provide enhanced integration gain in the spectral domain by modifying transmitted frequencies in real time to focus on bandwidths appropriate for potential targets.”; The plurality of frames with its own bandwidth (BW) correspond to the first, second, and third frequency ranges. The probability of detection (Pd) corresponds to a frequency range being “learned” because the algorithms for the probability detection (Pd) allow to focus on appropriate bandwidths for potential targets.) with a 

Reznack et al. does not teach power amplifier corresponding to the transmit antenna deactivated.
However, in a related field of endeavor, Wehner teaches power amplifier corresponding to the transmit antenna deactivated (Wehner column 6 lines 63-65 “The coherent transmitter 52 may be comprised of conventional transmitters such as solid state power amplifiers”; column 7 lines 9-21 “Duplexer 54 may be comprised of a conventional duplexer which allows the full transmitter pulse power to be transmitted from the transmitter 52 to the antenna 56 while providing sufficient attenuation of the transmitted signal to protect the delicate receiver 58 and which allows received 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GPR search modes of Reznack et al. with the frequency agile process of Wehner for the advantage of a continuously varying the bandwidth to achieve any degree of resolution while also achieving a high slant-range resolution (Wehner column 4 line 29).

Regarding claim 20, Reznack et al. in view of Bonthron et al. The stepped frequency radar system of claim 19.
Reznack et al. further teaches wherein the third frequency range is learned by scanning the first, second, and third frequency ranges (Reznack et al. fig. 2C; column 3 lines 36-45 “Features may improve overall performance of GPR systems and metal detectors by increasing the probability of detection (Pd) and minimizing the false alarm rate (FAR). Features may provide improved support for target/clutter spectral discrimination algorithms and magnitude based detection algorithms together. Features may provide enhanced integration gain in the spectral domain by modifying transmitted frequencies in real time to focus on bandwidths appropriate for potential targets.”; The plurality of frames with its own bandwidth (BW) correspond to the first, second, and third frequency ranges. The probability of detection (Pd) corresponds to a frequency range being “learned” because the algorithms for the probability detection (Pd) allow to focus on appropriate bandwidths for potential targets.) with a 
Reznack et al. does not teach power amplifier corresponding to the transmit antenna deactivated.
power amplifier corresponding to the transmit antenna deactivated (Wehner column 6 lines 63-65 “The coherent transmitter 52 may be comprised of conventional transmitters such as solid state power amplifiers”; column 7 lines 9-21 “Duplexer 54 may be comprised of a conventional duplexer which allows the full transmitter pulse power to be transmitted from the transmitter 52 to the antenna 56 while providing sufficient attenuation of the transmitted signal to protect the delicate receiver 58 and which allows received signal power from the antenna 56 to arrive with very little attenuation at the receiver 58 during the off time of the transmitter 52”; transmitter 52 corresponds to the transmit antenna and power amplifier because the transmitter 52 may be comprised of solid state power amplifiers and transmits. The off time corresponds to deactivated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GPR search modes of Reznack et al. with the frequency agile process of Wehner for the advantage of a continuously varying the bandwidth to achieve any degree of resolution while also achieving a high slant-range resolution (Wehner column 4 line 29).
Conclusion
The prior art made of record and not relied upon is considered pertinent ot application’s disclosure:
Wehner (US PAT. 4527161) discloses “A radar is disclosed that obtains three-dimensional radar images of targets for target identification at tactically useful ranges. Images are generated with the radar in a target angle and range tracking mode. The image is a plot, display or recording of position of target scatterers in range and two orthogonal cross-range dimensions. Range resolution is obtained by generating synthetic range profiles from the monopulse sum channel echo voltages which results from transmitting a stepped frequency waveform. Cross-range resolution is obtained by similarly processing differential cross-range error voltages of the 
Phelan et al. (US 20180348341) discloses “Embodiments of the present invention implement a novel methodology for processing radar image data from a radar system having one or more transmitter and receiver antenna pairs. The novel methodology deliberately operates on spectrally-notched radar data. It uses a specially-adapted version of the CLEAN algorithm to mitigate the effects of frequency-band notching. Following that, it performs a non-linear sidelobe-reduction algorithm to further eliminate artifacts and produce radar imagery of much higher quality. In some cases, it exploits a specific version of the recursive sidelobe minimization (RSM) algorithm which operates in the frequency and aperture (spatial) domain. (See abstract).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL ABDULLAH SIDDIQUEE whose telephone number is (571)-272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ISMAAEEL A. SIDDIQUEE/Examiner, Art Unit 3648                          

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648